35 A.3d 441 (2012)
In re David E. FOX, Respondent.
A Suspended Member of the Bar of the District of Columbia Court of Appeals (Bar Registration No. 165258).
No. 11-BG-774.
District of Columbia Court of Appeals.
Submitted December 9, 2011.
Decided January 19, 2012.
Before WASHINGTON, Chief Judge, FISHER, Associate Judge, and STEADMAN, Senior Judge.
PER CURIAM:
The Board on Professional Responsibility ("Board") recommends that this court find that respondent, David E. Fox, already a suspended member of the Bar of this court[1], be suspended for a period of forty-five days after finding that he violated Rules 1.1(a) and (b) (failure to provide competent representation), 1.3(a) and (c) (failure to represent the client zealously), and 1.4(a) and (b) (failure to communicate with client) of the District of Columbia Rules of Professional Conduct. The Hearing Committee determined that respondent agreed to represent Ms. Brock and executed a retainer; thereafter, he drafted a complaint in October 1998, but failed to take any additional action necessary to file a lawsuit on her behalf or to otherwise protect her potential claims. The Hearing Committee found that respondent failed to keep Ms. Brock informed about her claims or to return her phone calls. When Mr. Fox finally spoke with Ms. Brock he informed her that he had not filed her lawsuit and erroneously informed her that it was "too late"; however, in fact, the statute of limitations had not yet run as to one of the claims. The Hearing Committee rejected Bar Counsel's argument that Mr. Fox had violated D.C. Rule 8.4(c) of Professional Conduct, finding that Bar Counsel had not established by clear and convincing evidence that Mr. Fox falsely told his client that her claim had been settled or that Mr. Fox had falsely testified at the hearing. Therefore, the Hearing Committee found the violations were based solely on Mr. Fox's interaction with a single client, Ms. Brock, and his failure to adequately represent her and protect her interests. The Board on Professional Responsibility accepted the Hearing Committee's recommendation in its Report and Recommendation sent to this court.
Since the Board's recommendation is unopposed, our deference to it is normally heightened. See D.C. Bar R. XI, § 9(h)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997). We will adopt the recommended *442 sanction "unless to do so would foster a tendency toward inconsistent dispositions for comparable conduct or would otherwise be unwarranted." D.C. Bar R. XI, § 9(h)(1). In this case we find that the recommended sanction is consistent with sanctions imposed in similar circumstances, and therefore adopt the recommendation. Accordingly, it is
ORDERED that David E. Fox is suspended from the practice of law in the District of Columbia for a period of forty-five days. For the purposes of reinstatement, respondent's suspension will not begin to run until such time as he files his D.C.Bar. R. XI, § 14(g) affidavit.
So ordered.
NOTES
[1]  By order of this court entered January 13, 2011, respondent has been suspended from the practice of law in the District of Columbia pending a determination whether reciprocal discipline shall be imposed based upon his disbarment in Maryland.